ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_03_EN.txt.                     564 	




                            DISSENTING OPINION OF JUDGE AL‑KHASAWNEH



                       I wish, in appending this dissenting opinion, to explain briefly the rea-
                    sons that led me, not without regret, to vote against operative para-
                    graph 69 (B) (1) of the Order.
                       Such explanation is all the more called for since I take no issue, in prin-
                    ciple, with the premise upon which the Order is predicated, namely that
                    all the conditions necessary for the indication of provisional measures
                    have been met in the present instance. I thus agree that the Court’s juris-
                    diction and the prima facie existence of a dispute within the meaning of
                    Article 60 of the Statute of the Court have both been established and
                    that, likewise, the rights alleged in the principal request are plausible and
                    at risk of irreparable prejudice.
                       What I question, however, is the link between those plausible rights
                    that ought to be conserved and protected pending a final judgment and
                    one of the measures indicated by the Court, namely the establishment of
                    a “provisional demilitarized zone” around the Temple of Preah Vihear.
                       What are the rights that need to be urgently protected ? According to
                    paragraph 55 of the Order, these are :
                         “the rights which Cambodia claims to hold under the terms of the
                         1962 Judgment in the area of the Temple [that] might suffer irrepara-
                         ble prejudice resulting from the military activities in that area and, in
                         particular, from the loss of life, bodily injuries and damage caused to
                         the Temple and the property associated with it”.

                       It seems plain to me (and I leave aside the finer points as to the Temple
                    itself being incontestably Cambodian and hence outside the purview of
                    the principal request) that those rights can be adequately and effectively
                    protected by indicating a provisional measure directing both Parties to
                    refrain from any military activities in the area around the Temple without
                    necessarily defining that area and much less by establishing a “provisional
                    demilitarized zone” as is presently contained in the Order.

                      The provisional demilitarized zone, as defined in the Order, contains
                    parts of territory indisputably Cambodian or indisputably Thai as well as
                    parts where sovereignty is at issue. I see no justification for asking each of
                    the two Parties to withdraw its respective troops from the areas that
                    appertain to it. Therefore, the measure is excessive since the protection to
                    be given to the rights at issue can be achieved adequately and effectively
                    by directing the Parties that they must strictly refrain from any military
                    activities.

                    31




6 CIJ1023.indb 58                                                                                    18/06/13 10:38

                    565 	 request for interpretation (diss. op. al-khasawneh)

                         Besides, the concept of a demilitarized zone has been condemned to
                    obsolescence by modern developments in the fields of artillery, missiles
                    and other forms of projectiles.
                         The Court’s power to indicate measures is wide, and rightly so, but
                    because of this it should be exercised with caution. The imposition of a
                    demilitarized zone, the spatial definition of which is not defined on the
                    basis of a discernible criterion, is therefore both unnecessary for the
                    ­protection of the rights at issue and infinitely open to accusations of
                     ­arbitrariness. A more sensible approach would have been to restrict the
                      provisional measures to a strict observation of a ceasefire in the area of
                      the Temple, coupled with a measure directing Thailand not to obstruct
                      access to the precincts of the Temple and a measure directing the two Par-
                      ties to allow the observers, appointed by ASEAN, to access the Temple
                      area.

                                                  (Signed) Awn Shawkat Al‑Khasawneh.




                    32




6 CIJ1023.indb 60                                                                                  18/06/13 10:38

